The excluded evidence may have been competent but if so its exclusion was about as harmless an error as the court below could have here committed. It would have taken very much more than this evidence to have induced the jury to believe or to seriously think for a moment that Burnie was justified in, or had a good excuse for, using the rude and heartless words spoken by him of and to the appellee, and, therefore, that they were spoken by him innocently, i.e. without malice or ill-will toward the appellee.
The judgment should be affirmed. *Page 477